UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1046



JOHN SZYKA,

                                              Plaintiff - Appellant,

          versus


FARM BUREAU, Hendersonville, North Carolina;
KIM BANKS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-98-88-1-T)


Submitted:    February 26, 1999            Decided:   April 1, 1999


Before WILKINS and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Szyka, Appellant Pro Se.     Alan Dale McInnes, CLONINGER,
BARBOUR & ARCURI, P.A., Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Szyka appeals the district court’s order dismissing his com-

plaint for lack of subject matter jurisdiction.          Appellees, Farm

Bureau and Kim Banks, have filed a motion to dismiss this appeal

asserting that Appellant’s, John Szyka, notice of appeal was un-

timely filed. Although the district court’s judgment was marked as

“filed” on October 27, 1998, it was not entered on the district

court’s docket sheet until November 2, 1998. See Wilson v. Murray,

806 F.2d 1232, 1234-35 (4th Cir. 1986) (pursuant to Rules 58 and

79(a) of the Federal Rules of Civil Procedure, the date of the

judgment that was entered on the docket sheet is the date we take

as the effective date of the district court's decision).            Thus,

Szyka timely filed his notice of appeal on November 27, 1998.         See

Fed. R. App. P. 4(a)(1). Accordingly, we deny Appellees’ motion to

dismiss this appeal.

     We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district   court.   See   Szyka   v.   Farm   Bureau,   No.   CA-98-88-1-T

(W.D.N.C. Nov. 2, 1998).     We also deny Szyka’s motion to remand

this case to the district court and deny Szyka’s motion for a ten

day extension to file an additional supplemental brief.           We dis-

pense with oral argument because the facts and legal contentions




                                   2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3